Citation Nr: 9909310	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  94-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Montgomery, 
Alabama


THE ISSUE

Entitlement to fee basis outpatient medical care.


(The issues of whether new and material evidence has been 
received to reopen the claims for entitlement to service 
connection for heart disease, varicose veins of the right leg 
and arthritis of the low back, secondary to a service-
connected disability; entitlement to service connection for a 
disability of the right hip, right leg, right knee and right 
ankle disorder, to include arthritis, secondary to service-
connected left leg disability; entitlement to service 
connection for asbestosis; entitlement to increased ratings 
for generalized anxiety disorder, complicated by moderately 
severe depression, and below the knee amputation of the left 
lower extremity; and entitlement to a total disability rating 
based on individual unemployability will be addressed in a 
separate decision of the Board of Veterans' Appeals.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from November 1942 to October 
1945.  

The appeal arises from a decision in December 1995 in which 
the Department of Veterans Affairs Medical Center (VAMC) 
determined that cancellation of the veteran's fee basis card 
was warranted.  Also in December 1995, the VAMC sent notice 
of that decision and of the right to appeal said decision to 
the veteran.  The Board notes that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).  The veteran 
must file a notice of disagreement within one year from the 
date of the notice of the decision; otherwise, that decision 
becomes final.  38 U.S.C.A. § 7105 (West 1991).  The veteran 
filed a notice of disagreement with that decision in January 
1996.  According to the notice of disagreement, the veteran's 
address was P.O. Box [redacted], [redacted], Alabama [redacted].  

A substantive appeal shall be filed within 60 days from the 
date of the mailing of the statement of the case or within 
the remainder of the one year period from the date of mailing 
of the notification of the initial review and determination 
being appealed, whichever period ends later.  Otherwise, the 
determination becomes final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.302, 20.303 (1998).

In March 1996, the VAMC issued a statement of the case 
regarding the issue and sent the statement of the case to the 
veteran at P.O. Box [redacted], [redacted], Alabama, [redacted].  While 
review of the claims file does not disclose that a 
substantive appeal was received within 60 days of the 
issuance of the statement of the case or one year of the date 
of the December 1995 notice letter, a Department of Veterans 
Affairs (VA) Form 8 (Certification of Appeal) dated in May 
1996 shows that the issue of "canceling of VA outpatient 
medical care authorization card" is ready for review by the 
Board.  

Also, as noted above, the veteran's correct address was P.O. 
Box [redacted], not [redacted], as listed on the letter accompanying the 
statement of the case.  Additionally, in a letter dated in 
April 1996, the veteran listed his address, at that time, as 
[redacted] Ave., [redacted], Alabama [redacted].  

In an informal hearing presentation dated in June 1998, the 
veteran's representative related that the veteran had filed a 
timely substantive appeal with the RO's decision to but that 
substantive appeal or VA Form 9 (Appeal to Board of Veterans' 
Appeals) was not in the claims file.  The representative 
argued that such document may be in the custody of the VAMC.  

Also according to the March 1996 statement of the case:

Fee Basis care is under the direct 
jurisdiction of the Veterans Health 
Services and Research Administration.  
The authority to approve or disapprove 
Fee Basis care lies with the Director of 
the clinic of jurisdiction, and not the 
Board of Veterans' Appeals (BVA), 
however, the veteran does have the 
authority to challenge the Director's 
position in these cases.  

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that a determination relative to a 
claimant's eligibility to fee basis outpatient medical care 
is a matter within the Board's jurisdiction.  Meakin v. West, 
11 Vet. App. 183 (1998).  In this regard, the Board notes 
that the Court's decision represents a significant change of 
law in the determination of this issue.  The Court also held 
that the determination of whether a VA facility was capable 
of furnishing specific care or services does not involve a 
decision as to the need for and appropriateness of specific 
types of medical care and treatment, as contemplated by 38 
C.F.R. § 20.101 (1998).  The Court held that an 
administrative determination must first be obtained under 38 
U.S.C.A. § 1703 (West 1991) as to what specific types of 
care, services, or treatment are required before a decision 
can be made as to whether a VA facility can provide those 
services.  

To ensure due process, the case is REMANDED to the VAMC for 
the following action: 

The VAMC should associate any substantive 
appeal or VA Form 9 (Appeal to Board of 
Veterans' Appeals) regarding the issue of 
entitlement to fee basis outpatient 
medical care with the claims file.  If a 
substantive appeal was not received, the 
VAMC should send a statement of the case 
regarding the issue of entitlement to fee 
basis outpatient medical care to the 
veteran at his last address of record and 
afford him 60 days from the issuance of 
the statement of the case to perfect the 
appeal of that issue. 

Thereafter, the case should be returned to the Board, if 
appropriate.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


